Citation Nr: 0534470	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  03-28 755A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for residuals of dental 
trauma to tooth number 31 for compensation purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to September 
1998.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an April 2001 rating decision rendered by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDING OF FACT

The veteran's contentions with respect to dental trauma, even 
if conceded, would not warrant service connection for 
compensation purposes.


CONCLUSION OF LAW

Service connection for residuals of dental trauma for 
compensation purposes is not warranted as a matter of law.  
38 U.S.C.A. §§ 1110, 1712 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303, 3.381, 4.150 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA) was signed into law. Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The VCAA was codified at 38 U.S.C.A. 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 
2005), and the implementing regulations were codified at 38 
C.F.R. 3.102. 3.156(a), 3.159 and 3.326 (2005).

The VCAA, however, is not applicable in cases, as here, where 
there is no reasonable possibility the veteran can prevail in 
his appeal; the law is dispositive and facts are not in 
dispute.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002); also see Smith (Claudus) v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); see also 
VAOPGCPREC 5-2004.

In circumstances such as these, further development would 
serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2005).  Service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2005).

In general, direct service connection may not be granted 
without medical evidence of a current disability, medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  
With regard to dental claims, VA regulations distinguish 
between carious teeth, replaceable missing teeth, or 
periodontal disease and teeth lost as a result of "loss of 
substance of body of maxilla or mandible."  Simington v. 
West, 11 Vet. App. 41 (1998); 38 C.F.R. § 3.381 (2005).  The 
former may be considered service connected solely for the 
purpose of determining entitlement to dental examinations or 
outpatient dental treatment, but only the loss of teeth as 
described in the latter provision is considered compensable, 
and may be rated under the appropriate diagnostic codes. 
Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2005); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis
In the present case, the Board notes that only the issue of 
entitlement to service connected compensation has been 
adjudicated by the RO.  The issue of entitlement to treatment 
for noncompensable dental disability has not been adjudicated 
by the RO, and is therefore not within the Board's 
jurisdiction.  Should the veteran wish to pursue a claim for 
outpatient dental treatment or a claim for reimbursement of 
unauthorized medical treatment for the dental work that has 
already been performed, he should raise those issues with the 
RO, or with the medical administration service of his local 
VA medical center (VAMC) or outpatient treatment clinic.  

Service medical records show that the veteran was treated for 
caries of tooth #31 in April 1977.  He was subsequently 
treated for a fractured cusp on tooth #31 in May 1979 and 
September 1978.  In April 1979, he complained of a broken 
filling and a one year history of a small piece of the 
restoration to tooth #31 having been lost.   At that time, he 
underwent restoration of tooth #31.  He had another fracture 
of tooth #31 restored in March 1982.  In February 1998, he 
was noted to have large amalgams in tooth #31. At that time, 
the tooth was asymptomatic.  
The veteran asserts that he sustained trauma to tooth #31 
when he was hit in the face with a piece of equipment.  
However, while the veteran received in-service treatment for 
caries and fractures of tooth #31, his service medical and 
service dental records do not record any traumatic event to 
tooth #31.  
The veteran submitted records from his post-service dentists 
showing that he sought emergency treatment for tooth #31 
resulting in root canal treatment in January 1999 with an 
amalgam core build up in March 1999.  In January 2000, he 
underwent restoration of tooth #31 due to a fracture and 
distal decay.  In July 2002, he had a gold crown placed over 
tooth #31.  
The veteran's tooth #31, which was initially repaired in 
service with subsequent post-service repair, did not receive 
an injury for which compensation may be granted.  38 C.F.R. § 
3.381 (treatable carious teeth, replaceable missing teeth, 
and periodontal disease are not disabilities for compensation 
purposes).  Here, the facts are not at issue.  The veteran 
does not contend that any teeth were lost as a result of 
dental trauma.  Accordingly, service connection is denied as 
a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (in a case where the law and not the evidence is 
dispositive, a claim must be denied because of the absence of 
legal merit or the lack of entitlement under the law).


ORDER


Service connection for residuals of dental trauma for 
compensation purposes is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals


 Department of Veterans Affairs


